Case 2:19-mc-00083-CAS-E Document 22 Filed 07/29/19 Page 1 of 3 Page ID #:189




 1 BOIES SCHILLER FLEXNER LLP
   K. LUAN TRAN (SBN 193808)
 2 725 South Figueroa Street, 31st Floor
   Los Angeles, CA 90017
 3 Telephone: (213) 629-9040
   Facsimile: (213) 629-9022
 4 ltran@bsfllp.com

 5 MAXWELL V. PRITT (SBN 253155)
   44 Montgomery Street, 41st Floor
 6 San Francisco, CA 94104
   Telephone: (415) 293-6800
 7 Facsimile: (415) 293-6899
   mpritt@bsfllp.com
 8
   Attorneys for IRA KLEIMAN, as Personal
 9 Representative of the Estate of David Kleiman,
   and W&K INFO DEFENSE RESEARCH, LLC
10

11                               UNITED STATES DISTRICT COURT

12                           CENTRAL DISTRICT OF CALIFORNIA

13                                    WESTERN DIVISION

14

15 IN RE SUBPOENA TO JOSEPH                     Misc. Case No. 2:19-MC-00083-CAS-E
   VAUGHN PERLING
16                                              Underlying Litigation:
   IRA KLEIMAN, as the personal                 Case No. 9:18-cv-80176-BB
17 representative of the Estate of David        United States District Court
   Kleiman, and W&K Info Defense                Southern District of Florida
18 Research, LLC,

19                                              CERTIFICATE OF SERVICE
                   Plaintiffs,
20         v.
21 CRAIG WRIGHT,

22                 Defendant.
23

24

25

26

27

28

     CERTIFICATE OF SERVICE                                      Case No. 2:19-MC-00083-CAS-E
Case 2:19-mc-00083-CAS-E Document 22 Filed 07/29/19 Page 2 of 3 Page ID #:190




 1                                 CERTIFICATE OF SERVICE

 2          At the time of service I was over 18 years of age and not a party to this action. My
     business address is 44 Montgomery Street, 41st Floor, San Francisco, California 94104.
 3
     On July 29, 2019, I served the following document(s):
 4
           NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH
 5          SUBPOENA AND MEMORANDUM OF POINTS AND AUTHORITIES IN
            SUPPORT [DKT. 1];
 6
           DECLARATION OF MAXWELL V. PRITT IN SUPPORT OF MOTION TO
 7          COMPEL COMPLIANCE WITH SUBPOENA [DKT. 1-1];
 8         [PROPOSED] ORDER GRANTING MOTION TO COMPEL COMPLIANCE
            WITH SUBPOENA [DKT. 1-2];
 9         NOTICE OF APPEARANCE AS COUNSEL OF RECORD [DKT. 2];
10         CERTIFICATION AND NOTICE OF INTERESTED PARTIES [DKT. 3];
           NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS [DKT. 4];
11
           CERTIFICATE OF SERVICE [DKT. 5]
12
           NOTICE OF ASSIGNMENT TO DISTRICT JUDGE CHRISTINA A. SNYDER
13          AND MAGISTRATE JUDGE CHARLES F. EICK [DKT. 6];
           NOTICE OF HEARING ON MOTION TO COMPEL COMPLIANCE WITH
14          SUBPOENA [DKT. 8]
15         CERTIFICATE OF SERVICE [DKT. 9]
           CIVIL MINUTES RE: HEARING ON MOTION RELATED TO A SUBPOENA
16
            FROM ANOTHER DISTRICT BY CLERK OF COURT [DKT. 10];
17         ORDER GRANTING MOTION TO COMPEL COMPLIANCE WITH
            SUBPOENA [DKT. 11];
18
           NOTICE OF CHANGE OF ADDRESS [DKT. 15];
19         CERTIFICATE OF SERVICE [DKT. 16];
20         NOTICE OF MOTION AND MOTION TO EXTEND TIME TO SEEK
            CONTEMPT ORDER [DKT. 17];
21
           [PROPOSED] ORDER GRANTING MOTION TO EXTEND TIME TO SEEK
22          CONTEMPT ORDER [DKT. 17-1];
           NOTICE RE: SCHEDULING NOTICE VACATED [DKT. 18];
23
           ORDER GRANTING MOTION TO EXTEND TIME TO SEEK CONTEMPT
24          ORDER [DKT. 19]; and
           NOTICE TO COUNSEL UPON FILING OF COMPLAINT [DKT. 20].
25

26 I served the above document(s) on the person(s) below, as follows:

27                                  JOSEPH VAUGHN PERLING
                                         P.O. BOX 4135
28                                     MALIBU, CA 90264

                                                    -1-
     CERTIFICATE OF SERVICE                                          Case No. 2:19-MC-00083-CAS-E
Case 2:19-mc-00083-CAS-E Document 22 Filed 07/29/19 Page 3 of 3 Page ID #:191




 1 The document(s) were served pursuant to F.R.Civ.P. 5(b) by the following means:

 2      By overnight delivery. I enclosed the documents in an envelope or package provided
         by an overnight delivery carrier and addressed to the persons at the addresses listed
 3       above. I placed the envelope or package for collection and overnight delivery at an
         office or a regularly utilized drop box of the overnight delivery carrier.
 4
        By United States mail. I enclosed the documents in a sealed envelope or package
 5       addressed to the persons at the addresses listed above and:
 6                   deposited the sealed envelope with the United States Postal Service, with
                    the postage fully prepaid.
 7                   placed the envelope for collection and mailing, following our ordinary
                    business practices. I am readily familiar with this business's practice for
 8                  collecting and processing correspondence for mailing. On the same day that
                    correspondence is placed for collection and mailing, it is deposited in the
 9                  ordinary course of business with the United States Postal Service, in a sealed
                    envelope with postage fully prepaid.
10
        By personal service. I personally delivered the documents to the persons at the
11       addresses listed above. (1) For a party represented by an attorney, delivery was made
         to the attorney or at the attorney's office by leaving the documents in an envelope or
12       package clearly labeled to identify the attorney being served with a receptionist or an
         individual in charge of the office. (2) For a party, delivery was made to the party or by
13       leaving the documents at the party's residence with some person not less than 18 years
         of age between the hours of eight in the morning and six in the evening.
14

15          I hereby certify that I am employed in the office of a member of the Bar of this Court at
16 whose   direction the service was made. I declare under penalty of perjury under the laws of the
   United States of America that the foregoing information contained in the Certificate of Service
17 is true and correct.

18
     Date: July 29, 2019
19                                                     By:
                                                               Jessica Chavez
20

21

22

23

24

25

26

27

28

                                                         -2-
     CERTIFICATE OF SERVICE                                                   Case No. 2:19-MC-00082
